DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 05/24/2021. 
Claims 1, 6-9, 16 and 17 have been amended.
Claims 1-20 are pending.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Argument A) – The applicant argues, in regards to the 102 rejection of claim 1, that Barsness does not disclose “metering, by the computing device, a cost for using selected cloud computing resources of the computing resources based on the determined number of standard units”.  In particular, the applicant states that concerning costs, Barsness discloses a general idea of cost tracking but no disclosure regarding the specifics of the cost tracking, i.e. whether specific computer resources have costs for using them (see applicant’s remarks; pages 8 and 9).
Response to argument A) – The examiner respectfully disagrees.  The examiner notes that the claim limitation states “metering…a cost for using selected cloud computing resources…” (emphasis added) with no specifics of the cost itself.  In other words, the claim language does not specify what is considered to be the cost, and as such, the limitation is directed toward a general cost.
cost tracking as resources are utilized with the cloud computing environment (emphasis added) (see Barsness; paragraph 0055). Energy usage can be specified using joules (see Barsness; paragraph 0069).  In other words, a cost for using resources is metered and priced.
Therefore, in regards to the limitation, Barsness does in fact disclose “metering, by the computing device, a cost for using selected cloud computing resources of the computing resources based on the determined number of standard units” by cost tracking resources as they are utilized, i.e. resources are “selected” in order to be utilized, based on energy usage which is specified in joules, i.e. “based on the determined number of standard units”.  As such, the rejection has been maintained.

Argument B) – The applicant argues, in regards to the 102 rejection of claim 6, that Barsness does not disclose “wherein the billing report includes the number of standard units, a fee corresponding to the number of standard units and the cost for using the selected cloud computing resources”.  In particular, the applicant states that concerning costs, Barsness discloses a general idea of cost tracking but no disclosure regarding the specifics of the cost tracking, i.e. whether specific computer resources have costs for using them (see applicant’s remarks; pages 9 and 10).
Response to argument B) – The examiner respectfully disagrees.  The examiner notes that the claim limitation states “the cost for using selected cloud computing resources…” (emphasis added) with no specifics of the cost itself.  In other words, the claim language does not specify what is considered to be the cost, and as such, the limitation is directed toward a general cost.
billing or invoicing (emphasis added) for consumption of the resources (see Barsness; paragraph 0055).  Therefore, since cost tracking is used a cost for the utilized resources would be given.  Further, energy usage in the form of joules is determined.  As such, the billing or invoice would include the fee corresponding to the joules usage.
Therefore, in regards to the claim limitation, Barsness does in fact disclose “wherein the billing report includes… the cost for using the selected cloud computing resources” by cost tracking being used as resources are utilized and a billing or invoicing for the consumption of the resources.  As such, the rejection has been maintained.

Argument C) – The applicant argues, in regards to the 102 rejection of claim 17, that Barsness does not disclose “program instructions to estimate an amount of time and estimate an amount of power used in the executing the computing tasks on the computing resources” and “program instructions to determine a number of standard units consumed by the computing tasks based on the estimated amount of time and the estimated amount of power”.  In particular, the applicant states that concerning estimation Barsness is silent because Barsness is directed to cost tracking as resources are utilized and has no need to teach estimating (see applicant’s remarks; pages 10 and 11).
Response to argument C) – The examiner respectfully disagrees.  It appears the applicant is arguing that the amount of time and power used is determined before resources are consumed.  However, the claim language states “used in the executing the computing tasks on the computing resources” (emphasis added).  In other words, it appears the determination is done while resources are being utilized.  This interpretation is supported by the applicant’s while executing the user’s task (emphasis added) (see applicant’s specification; paragraph 0072).  As such, the examiner interprets the claimed “estimate” as merely a calculation of the time and power.
Barsness discloses monitoring data tuples, i.e. claimed “computing tasks”, from a streaming application, resource usage (see Barsness; paragraph 0023).  The resource usage includes CPU usage including processor-seconds, as well as, energy usage including milliwatts and joules (see Barsness; paragraphs 0066 and 0069).  The examiner submits that, as known, joules are calculated using watts and seconds (emphasis added), i.e. multiplying number of watts by number of seconds.
Therefore, in regards to the claim limitations, Barsness does in fact disclose “program instructions to estimate an amount of time and estimate an amount of power used in the executing the computing tasks on the computing resources” and “program instructions to determine a number of standard units consumed by the computing tasks based on the estimated amount of time and the estimated amount of power” by determining the CPU usage and energy usage, e.g. joules, for the resource usage of the data tuples.  As such, the rejection has been maintained.

The applicant’s argument regarding claim 9 (see applicant’s remarks; page 14) is similar to the arguments discussed above regarding claim 17, i.e. argument D.  And as such, the same rationale discussed above applies equally as well to claim 9.

Argument D) – The applicant argues, in regards to the 102 rejection of claim 17, that Barsness does not disclose “program instructions to meter a cost for using selected cloud computing resources of the computing resources based on the determined number of standard units”.  In particular, the applicant states that concerning costs, Barsness discloses a general idea of cost tracking but no disclosure regarding the specifics of the cost tracking, i.e. whether specific computer resources have costs for using them (see applicant’s remarks; page 11).
Response to argument D) – The examiner respectfully disagrees.  The limitation is similar to the limitation recited in claim 1, and as such, the same rationale discussed above in argument A, regarding claim 1, applies equally as well to claim 17.  As such, the rejection has been maintained.

The applicant’s argument regarding claim 8 (see applicant’s remarks; pages 12 and 13) is similar to the arguments discussed above regarding claims 1 and 17, i.e. arguments A and D, respectively.  And as such, the same rationale discussed above applies equally as well to claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsness et al. (U.S. 2017/0052873 A1).
Regarding claim 1, Barsness discloses a method comprising:

determining, by the computing device (cloud computing node 100), an amount of time and an amount of power used in the executing the computing tasks on the computing resources (see Barsness; paragraphs 0023, 0066 and 0069; Barsness discloses monitoring data tuples, i.e. “computing tasks”, from a streaming application, resource usage.  The resource usage includes CPU usage including processor-seconds, as well as, energy usage including milliwatts and joules.  The examiner submits that, as known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds);
determining, by the computing device (cloud computing node 100), a number of standard units (joules) consumed by the computing tasks based on the determined amount of time and the determined amount of power (see Barsness; paragraphs 0066 and 0069; Barsness discloses monitoring, and therefore, determining energy usage including milliwatts and joules.  As known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds.  Further, the examiner notes that the applicant’s specification states joules as an example for standard units, see applicant’s specification paragraph 0016);
metering, by the computing device (cloud computing node 100), the computing resources based on the determined number of standard units (joules) consumed by the computing tasks (see Barsness; paragraphs 0055 and 0069; Barsness discloses metering and pricing for resource usage. And one type of usage is energy usage, e.g. joules, of the resources); and
metering, by the computing device, a cost for using selected cloud computing resources of the computing resources based on the determined number of standard units (see Barsness; paragraphs 0055 and 0069; Barsness discloses metering and pricing provides cost tracking resources as they are utilized, i.e. resources are “selected” in order to be utilized, based on energy usage which is specified in joules, i.e. “based on the determined number of standard units”).
Regarding claims 2 and 18, Barsness discloses all the limitations of claims 1 and 17, as discussed above, and further Barsness clearly discloses determining, by the computing device, a number of seconds used in the executing the computing tasks as the amount of time (see Barsness; paragraphs 0066 and 0069; Barsness discloses monitoring, and therefore, determining CPU usage including processor-seconds, as well as, energy usage as joules that includes seconds as part of its calculation).
Regarding claims 3 and 19, Barsness discloses all the limitations of claims 2 and 18, as discussed above, and further Barsness clearly discloses determining, by the computing device, a number of watts used in the executing the computing tasks as the amount of power (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining energy usage as milliwatts and joules, which includes watts as part of its calculation).
Regarding claims 4 and 20, Barsness discloses all the limitations of claims 3 and 19, as discussed above, and further Barsness clearly discloses determining, by the computing device, a number of joules used in the executing the computing tasks as the number of standard units by multiplying the determined number of seconds and the determined number of watts (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining energy usage in joules.  The examiner submits that, as known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds).
Regarding claim 5, Barsness discloses all the limitations of claim 4, as discussed above, and further Barsness clearly discloses generating, by the computing device, a billing report in the metering the computing resources (see Barsness; paragraph 0055; Barsness discloses metering and pricing to provide cost tracking as resources are utilized and billing or invoicing for consumption of the resources).
Regarding claim 6, Barsness discloses all the limitations of claim 5, as discussed above, and further Barsness clearly discloses wherein the billing report includes the number of standard units (joules), a fee corresponding to the number of standard units (joules) and the cost for using the selected cloud computing resources (see Barsness; paragraphs 0055 and 0069; Barsness discloses metering and pricing to provide cost tracking as resources are utilized, i.e. resources are “selected” in order to be utilized, and billing or invoicing for consumption of the resources.  Therefore, since cost tracking is used a cost for the utilized resources would be given.  Further, energy usage in the form of joules is determined.  As such, the billing or invoice would include the fee corresponding to the joules usage).
Regarding claim 7, Barsness discloses all the limitations of claim 1, as discussed above, and wherein the selected cloud computing resources are a selection of the computing resources to be used in the executing of the computing tasks (Barsness; paragraph 0055; Barsness discloses a dynamic procurement of computing resources and further metering and pricing for tracking the resources utilized within the cloud computing environment.  As such, “selection of the computing resources to be used” is done in order for the resources to be metered for usage).
Regarding claim 17, Barsness discloses a system comprising:

program instructions to execute computing tasks on computing resources see Barsness paragraphs 0051 and 0055; Barsness discloses in a cloud computing environment 200, including a cloud computing node 100, dynamic procurement of computing resources to perform tasks within the cloud computing environment);
program instructions to estimate (calculate) an amount of time and estimate (calculate) an amount of power used in the executing the computing tasks on the computing resources (see Barsness; paragraphs 0023, 0066 and 0069; Barsness discloses monitoring data tuples, i.e. “computing tasks”, from a streaming application, resource usage.  The resource usage includes CPU usage including processor-seconds, as well as, energy usage including milliwatts and joules.  The examiner submits that, as known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds);
program instructions to determine a number of standard units consumed by the computing tasks based on the estimated (calculated) amount of time and the estimated (calculated) amount of power see Barsness; paragraphs 0066 and 0069; Barsness discloses monitoring, and therefore, determining energy usage including milliwatts and joules.  As known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds.  Further, the examiner notes that the applicant’s specification states joules as an example for standard units, see applicant’s specification paragraph 0016);
program instructions to meter the computing resources based on the determined number of standard units consumed by the computing tasks (see Barsness; paragraphs 0055 and 0069; and
program instructions to meter a cost for using selected cloud computing resources of the computing resources based on the determined number of standard units (see Barsness; paragraphs 0055 and 0069; Barsness discloses metering and pricing provides cost tracking resources as they are utilized, i.e. resources are “selected” in order to be utilized, based on energy usage which is specified in joules, i.e. “based on the determined number of standard units”),
wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory (see Barsness; paragraphs 0045 and 0047; Barsness discloses a processor, memory and computer system readable media).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al. (U.S. 2017/0052873 A1) in view of Marr et al. (U.S. 9,292,060 B1).
Regarding claim 8, Barsness discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
execute a first set of computing tasks corresponding to a first user on a first set of computing resources (see Barsness paragraphs 0051 and 0055; Barsness discloses multiple cloud consumers using a plurality of computing nodes, which include resources, of a cloud computing environment 200, that may be grouped physically or virtually.  A dynamic procurement of computing resources is done to perform tasks within the computing environment 200.  A user portal 382 provides access to the consumers.  Therefore, there are multiple consumers and a plurality of resources that are grouped, i.e. claimed “first set of computing resources”, to perform a plurality of tasks for the grouped consumers and resources, i.e. claimed “first set of computing tasks”.  In other words, each group of consumers has resources to perform the tasks);
meter a cost for using the first set of computing resources based on a number of standard units (see Barsness; paragraphs 0055 and 0069; Barsness discloses metering and pricing provides cost tracking resources as they are utilized based on energy usage which is specified in joules, i.e. “based on the determined number of standard units”);
execute a second set of computing tasks corresponding to a second user of a second set of computing resources (Barsness; paragraphs 0051, 0055 and 0069; Barsness discloses multiple cloud consumers using a plurality of computing nodes, which include resources, of a cloud computing environment 200, that may be grouped physically or virtually.  A dynamic procurement of computing resources is done to perform tasks within the computing environment 200.  A user portal 382 provides access to the consumers.  Therefore, there are multiple consumers and a plurality of resources that are grouped, i.e. claimed “second set of computing resources”, to perform a plurality of tasks for the grouped consumers and resources, i.e. claimed “second set of computing tasks”.  In other words, each group of consumers has resources to perform the tasks); 
wherein the standard units (joules) are determined based on an amount of time and an amount of power consumed (see Barsness; paragraphs 0066 and 0069; Barsness discloses monitoring, and therefore, determining energy usage including milliwatts and joules.  As known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds.  Further, the examiner notes that the applicant’s specification states joules as an example for standard units, see applicant’s specification paragraph 0016).
While Barsness discloses “standard units”, “first set of computing resources”, “first set of computing tasks”, “second set of computing resources” and “second set of computing tasks”, as discussed above, Barsness does not explicitly disclose receive a request to exchange computing 
In analogous art, Marr discloses receive a request to exchange computing resources corresponding to an equal number of standard units (power) between the first set of computing resources used to execute the first set of computing tasks corresponding to the first user and the second set of computing resources used to execute the second set of computing tasks corresponding to the second user (see Marr; column 2 lines 25-31, column 9 lines 20-28 and column 10 lines 12-19; Marr discloses enabling users to access shared or dedicated resources and allowing users to allocate the resources to various other users. To satisfy service guarantees users are able to request adjustment for power consumption.  For example, the service allows the user to virtually hot swap, i.e. “exchange”, a resource); and 
reallocate the computing resources between the first set of computing resources and the second set of computing resources based on the request (see Marr; column 2 lines 25-31, column 9 lines 20-28 and column 10 lines 12-19; Marr discloses the resources being allocated to the user based on a request from the user, such as, to hot swap resources in order to satisfy service guarantees).
One of ordinary skill in the art would have been motivated to combine Barsness and Marr because they both disclose features for allocating resources for execution of tasks, and as such, are within the same environment.

Regarding claim 9, Barsness and Marr disclose all the limitations of claim 8, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to estimate the amount of time based on a time (CPU usage processor-seconds) used to execute computing tasks on the computing resources (see Barsness; paragraphs 0023 and 0066; Barsness discloses monitoring data tuples, i.e. “computing tasks”, from a streaming application, resource usage.  The resource usage includes CPU usage including processor-seconds, which are calculated).
Regarding claim 10, Barsness and Marr disclose all the limitations of claim 9, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine a number of seconds used in the executing the computing tasks as the amount of time (see Barsness; paragraphs 0023 and 0066; Barsness discloses monitoring data tuples, i.e. “computing tasks”, from a streaming application, resource usage.  The resource usage includes CPU usage including processor-seconds).
Regarding claim 11, Barsness and Marr disclose all the limitations of claim 10, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine the amount of power based on power used to execute computing tasks on the 
Regarding claim 12, Barsness and Marr disclose all the limitations of claim 11, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine a number of watts used in the executing the computing tasks as the amount of power (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining energy usage as milliwatts and joules, which includes watts as part of its calculation).
Regarding claim 13, Barsness and Marr disclose all the limitations of claim 12, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine a number of joules used in the executing the computing tasks as the number of standard units by multiplying the determined number of seconds and the determined number of watts (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining energy usage in joules.  The examiner submits that, as known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds).
Regarding claim 14, Barsness and Marr disclose all the limitations of claim 9, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to meter the first set of computing resources based on a determined number of standard units (joules) consumed by the first set of computing tasks and meter the second set of computing resources based on a determined number of standard units (joules) consumed by the second set first set of computing resources” and “second set of computing resources”, to perform a plurality of tasks, i.e. claimed “first set of computing tasks” and “second set of computing tasks”.  In other words, each consumer has resources to perform the tasks.  Further, metering and pricing are provided for resource usage. And one type of usage is energy usage, e.g. joules, of the resources).
Regarding claim 15, Barsness and Marr disclose all the limitations of claim 9, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to generate a billing report in the metering the computing resources (see Barsness; paragraph 0055; Barsness discloses metering and pricing to provide cost tracking as resources are utilized and billing or invoicing for consumption of the resources).
Regarding claim 16, Barsness and Marr disclose all the limitations of claim 9, as discussed above, and further the combination of Barsness and Marr clearly discloses wherein the billing report includes the number of standard units and a fee corresponding to the number of standard units (joules) (see Barsness; paragraphs 0055 and 0069; Barsness discloses metering and pricing to provide cost tracking as resources are utilized and billing or invoicing for consumption of the resources.  Further, energy usage in the form of joules is determined.  As such, the billing or invoice would include the fee corresponding to the joules usage).

Conclusion
:
Assuncao et al. (U.S. 2013/0138812 A1) discloses metering resource usage and resource provisioning including cost-aware clustering.
Joneja (U.S. 9,619,827 B1) discloses monitoring actual usage of computing resources and a cost for using the requested number of units of the particular computing resource.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        09/08/2021






/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443